SHEARN, J.
(concurring). I concur on the ground that no facts are set forth in the affidavit from which it may be inferred that the defendant had on hand in New York during the months of December, 1914, and January, 1915, any quantity of rubber whatever. The apparent purpose of the examination is to ascertain whether the defendant did not have on hand a quantity of rubber; that is to say, whether the plaintiff cannot create a rebuttal to the affirmative defenses. An examination for such a purpose is just as unauthorized as is one to ascertain whether plaintiff had a cause of action. The examination concerning the time, manner, and route of the shipment of rubber is, as characterized by Mr. Justice BIJUR, merely “an anticipatory cross-examination.”